DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Response to Amendment
In response to the final action of 3/9/2022, and the after final of 5/27/2022, the applicant has submitted a request for continued examination, amending claims 1, 3, 11-16, cancelling claim 5, adding claims 17-18, while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and determined persuasive with respect to the newly added dependent claims 17 and 18.  Therefore claims 1-3, 6-16, and 18 with the examiner’s amendment below are allowable over prior art of record for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to : “INFORMAITON PROCESSING APPARATUS, INFORMATION PROCESSING SYSTEM, INFORMATION PROCESSING METHOD, AND PROGRAM TO ENABLE A DIALOGUE BETWEEN A CHARACTER IMAGE AND A USER”, so as to be more descriptive of the invention.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the attorney on file, Mr. Hopeton Walker on 8/18/2022.
Amend claims 1, 13, 14, 15, 16:

As Per Claim 1:

1. (Currently Amended) An information processing apparatus, comprising:
a voice processing unit is configured to execute a voice recognition process based on a user utterance, wherein  the voice processing unit includes:

a sound source direction/voice section designation unit configured to designate a sound source direction of the user utterance and a voice section of the user utterance, wherein 
the designation is based on a line of sight of a user, who has executed the user utterance, is at a specified area; and
a voice recognition unit configured to execute the voice recognition process that corresponds to voice data in the sound source direction and the voice section; 
an image processing unit configured to:
accept a camera captured image; 
and identify, based on the camera captured image, the user included in the camera captured image; and 
a display information generation unit configured to: 
display a character image corresponding to the identified user, wherein the character image is displayed in the specified area, 
and the character image is different from the camera captured image; 
and alter a display mode of the character image based on change of the line of sight of the user from the specified area. ;
wherein the display mode indicates that a dialogue between the character image and the user is enabled.

As Per Claim 13:

13. (Currently Amended) An information processing system, comprising:
a user terminal; and
a data processing server, wherein
the user terminal includes:
a voice input unit configured to input a user utterance; and
an image input unit configured to input a camera captured image, the data processing server includes:
a voice processing unit configured to execute a voice recognition process based on the user utterance received from the user terminal, wherein the voice processing unit includes:
a sound source direction/voice section designation unit configured to designate a sound source direction of the user utterance and a voice section of the user utterance, wherein the designation is based on a line of sight of a user, who has executed the user utterance, is at a specified area; and 
a voice recognition unit configured to execute the voice recognition process that corresponds to voice data in the sound source direction and the voice section; 
an image processing unit is configured to: 
accept the camera captured image; and 
identify, based on the camera captured image, the user included in the camera captured image; 
and a display information generation unit configured to: 
display a character image corresponding to the identified user, wherein 
the character image is displayed in the specified area, and 
the character image is different from the camera captured image; and 
alter a display mode of the character image based on change of the line of sight of the user from the specified area;
wherein the display mode indicates that a dialogue between the character image and the user is enabled.

As Per Claim 14:

14. (Currently Amended) An information processing method, comprising: 
an information processing apparatus: 
executing, by a sound source direction/voice section designation unit, a process of designating a sound source direction of a user utterance and a voice section of the user utterance, wherein the designation is based on a line of sight of a user, who has executed the user utterance, is at a specified area; 
executing, by a voice recognition unit, a voice recognition process that corresponds to voice data in the sound source direction and the voice section;
identifying, based on a camera captured image, the user included in the camera captured image, and 
displaying a character image corresponding to the identified user, wherein 
the character image is displayed in the specified area, and 
the character image is different from the camera captured image; and altering a display mode of the character image based on change of the line of sight of the user from the specified area;
wherein the display mode indicates that a dialogue between the character image and the user is enabled.

As Per Claim 15:
15. (Currently Amended) An information processing method, comprising: 
in an information processing system that includes a user terminal and a data processing server: 
executing, in the user terminal:
 inputting a user utterance; and 
inputting a camera captured image of a user; and 
executing, in the data processing server: 
executing, by a sound source direction/voice section designation unit, a process of designating a sound source direction of the user utterance and a voice section of the user utterance, wherein the designation is based on a line of sight of the user, who has executed the user utterance, is at a specified area; 
executing, by a voice recognition unit, a voice recognition process that corresponds to voice data in the sound source direction and the voice section;
identifying, based on a camera captured image, the user included in the camera captured image, and 
displaying a character image corresponding to the identified user, wherein 
the character image is displayed in the specified area, and 
the character image is different from the camera captured image; and 
altering a display mode of the character image based on change of the line of sight of the user from the specified area;
wherein the display mode indicates that a dialogue between the character image and the user is enabled.

As Per Claim 16:
16. (Currently Amended) A non-transitory computer-readable medium having stored thereon, computer executable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising: 
designating a sound source direction of a user utterance and a voice section of the user utterance, wherein the designation is based on a line of sight of a user, who has executed the user utterance, is at a specified area; and
executing a voice recognition process that corresponds to voice data in the sound source direction and the voice section;
identifying, based on a camera captured image, the user included in the camera captured image; and
displaying a character image corresponding to the identified user, wherein
the character image is displayed in the specified area, and 
the character image is different from the camera captured image; and
altering a display mode of the character image based on change of the line of sight of the user from the specified area;
wherein the display mode indicates that a dialogue between the character image and the user is enabled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The independent claims 1, 13, 14, 15, and 16 all concern a “user” “information processing apparatus” “dialogue” system in which a “user” interacts verbally with the “information processing apparatus” (e.g., “agent device”, “smartphone”, “PC” (spec. ¶ 0400)), receives verbal and visual feedback about his queries (e.g., “WEATHER” (“FIG. 1”) and/or while interacting with another “user” (“FIG. 17”)  to the “apparatus”.
In this process, the “user” query “utterance” is “recogniz[ed]” using both “voice recognition”, as well as via “image” analysis (i.e. based on “LIP MOTION” (FIG. 14)). This latter step is designated to counter the impact of environmental “noise” while doing speech recognition of the “utterance”, and when the speech recognition based on voice becomes too inaccurate, to take the aid of the ‘image” “LIP” recognition. Furthermore the use of both modes helps the “apparatus” to limit the captured sounds to those received when the “user” is looking at a “specified area”, also defined as a “line of sight” (e.g. directed at the “apparatus’es” “camera”) . When the “apparatus” determines the “user” is focused on “the specified area” corresponding to his “line of sight”, then a “character image” (representing the “apparatus”) which indicates that a “dialogue between the character image and the user is enabled” gets displayed to the “user”.
The prior art of record “Nakadai et al.” (US 2004/0104702) does teach a “ROBOT” (information processing apparatus) human dialogue interaction. The “Robot” according to ¶ 0047 possesses: “audition module, the vision module” which “cooperate” “to allow determining the direction of each speaker on the basis of the directional information of locating the sound source from the auditory event and locating the speaker from the visual event” (i.e., it can designate sound source direction of a “speaker” (user) while engaging in a dialogue interaction. According to ¶ 0193 last 7 lines: “the speech recognition circuit 55” “capable of recognizing a speech”, and according to ¶ 0083: “vision module” “on the basis of an image taken by a camera” “is allowed to identify by face” “each such speaker”. So, in summary it uses cooperation of both “vision” as well as “audition” “module[s]” in engaging in a dialogue with the “speaker” (user). Nakadai et al. though is silent on displaying a “character image [which] is different from the camera captured image” while engaging in a dialogue with the “speaker”.
Fouillade et al. (US 2012/0316676) does teach in ¶ 0030 sentence 4: “When the robot 102 subsequently recognizes the user 106 (through face or voice recognition) or is otherwise interacting the user 106, the robot 102 can display the avatar selected by the user” (based on “face” and “voice recognition” , the robot display an “avatar” (a character image different from the user “face” captured by the “robot” camera)). Fouillade et al. though is silent on how it tailors the said “avatar” (character image) based on the “line of sight” of the  “user” with respect to the “robot” camera.
IHARA et al. (US 2018/0004684) does teach in ¶ 0142: “example of changing the display mode of the image on the basis of a relation between the user who is viewing the image” “and the user who operates the image”. Furthermore in Fig. 9 according to ¶ 0145 lines 3+: is a “display example in which an image” “is arranged in front of line of sight” “at the height of the eyes of the user” “in b” “in front of a line of  sight” “at the feet of the” (i.e, display mode is altered based on the “line of sight” of the “user”)). IHARA et al. though is silent on correlating this “display mode” with a status of the “dialogue between the character image and the user”.
Further search did not produce any prior art teaching this phenomenon of a man machine dialogue system that produces a “display mode” indicative of the status in real time of a “dialogue between [a] character image [representing the machine] and the user” and based on the “user” “line of sight”. Therefore claims 1, 13-16 became allowable. Dependent claims 2-3, 6-12, and 18 (dependent on claim 1), further limit their allowed parent claim and are thus allowable under similar rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
August 18th 2022.